 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD GIDDENS,                                   No. 2:19-cv-00019-KJM-EFB
12                        Plaintiff,
13              v.                                       ORDER
14    SOLANO COUNTY, et al.,
15                        Defendants.
16

17                   On January 3, 2019, plaintiff initiated this action by filing a complaint and a

18   motion for temporary restraining order (“TRO”). ECF Nos. 1 & 2. His complaint alleges, among

19   other things, that defendants maliciously initiated criminal proceedings against him stemming

20   from an altercation at the Solano County Recorder’s Office, and have destroyed or concealed

21   evidence related to those proceedings. ECF No. 1 at 3–7, 10, 12–14.1 His accompanying motion

22   for TRO asks the court to enjoin those criminal proceedings. ECF No. 2-2 at 7. For the reasons

23   explained below, the request for a TRO is DENIED.

24   I.     LEGAL STANDARD

25                   A temporary restraining order may be issued upon a showing “that immediate and

26   irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

27
            1
28              ECF page cites refer to ECF pagination only, not internal document pagination.
                                                        1
 1   in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The purpose of such an order is to preserve the
 2   status quo and to prevent irreparable harm “just so long as is necessary to hold a hearing, and no
 3   longer.” Granny Goose Foods, Inc. v. Brotherhood of Teamsters, 415 U.S. 423, 439 (1974). In
 4   determining whether to issue a temporary restraining order, a court applies the factors that guide
 5   the evaluation of a request for preliminary injunctive relief: whether the moving party “is likely to
 6   succeed on the merits, . . . likely to suffer irreparable harm in the absence of preliminary relief,
 7   . . . the balance of equities tips in [its] favor, and . . . an injunction is in the public interest.”
 8   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see Stuhlbarg Int’l. Sales Co. v.
 9   John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (analysis for temporary restraining
10   orders and preliminary injunctions “substantially identical”).
11   II.      DISCUSSION
12                    Here, plaintiff’s motion must be denied for failing to show a likelihood of success
13   on the merits.
14                    Longstanding principles of federalism “recognize[] that federal interference with a
15   State's good-faith administration of its criminal laws is peculiarly inconsistent with our federal
16   framework.” Dombrowski v. Pfister, 380 U.S. 479, 484 (1965). Indeed, it is “assumed that state
17   courts and prosecutors will observe constitutional limitations . . . and that the mere possibility of
18   erroneous initial application of constitutional standards will usually not amount to the irreparable
19   injury necessary to justify a disruption of orderly state proceedings.” Id. Therefore, unless rare
20   exceptions apply, “the normal thing to do when federal courts are asked to enjoin pending
21   proceedings in state courts is not to issue such injunctions.” Younger v. Harris, 401 U.S. 37, 45
22   (1971). The court will depart from this demand only “where the danger of irreparable loss is both
23   great and immediate.” Id.
24                    Here, plaintiff fails to show a likelihood of success on the merits because his
25   requested relief implicates the Younger abstention doctrine. Plaintiff asks the court to “issue an
26   immediate temporary restraining order . . . that enjoins Defendants . . . from prosecution of
27   Plaintiff in bad faith.” ECF No. 2-2 at 7. This is the exact action Younger abstention is designed
28   to avoid.
                                                            2
 1                  No exception saves plaintiff from application of the abstention doctrine. Plaintiff
 2   presents no evidence to suggest there is a danger of harm so great and immediate this court should
 3   take the “extraordinary” measure of halting a state’s criminal proceedings. Younger, 401 U.S. at
 4   45. Plaintiff has provided no proof of an impending trial or sentencing date, or alleged that a
 5   conviction in his criminal matter is all but guaranteed. As far as the court can tell, the underlying
 6   criminal case remains ongoing. The ordinary progression of a criminal matter in state court does
 7   not give rise to the type of harm supporting an exception from Younger abstention. See, e.g.,
 8   Williamson v. Oregon, No. 3:14-CV-00591-PK, 2014 WL 2803017, at *1 (D. Or. June 19, 2014)
 9   (denying motion for TRO where plaintiff sought “relief from certain alleged improprieties in a
10   criminal prosecution pending against him”); see also Spengler v. McDonnell, No. CV 17-884-
11   DOC (SP), 2017 WL 1371288, at *3 (C.D. Cal. Feb. 10, 2017) (“[T]he only harm [petitioner] in
12   fact faces is the normal harm any criminal defendant faces if a court rules against him and he is
13   convicted. Such harm may be addressed through the normal process: an appeal.”).
14                  This court’s abstention means plaintiff cannot demonstrate a likelihood of success
15   on the merits. Thus, the other TRO factors need not be considered. See Developmental Servs.
16   Network v. Douglas, 666 F.3d 540, 544 (9th Cir. 2011) (“[I]f a plaintiff fails to show that he has
17   some chance on the merits, that ends the matter.”).
18                  The court notes that plaintiff also asks for an injunction preventing defendants
19   from “destruction of the video files” related to his criminal case. ECF No. 2-2 at 7. But
20   constitutional mandates are already in place to protect plaintiff’s rights regarding the production
21   and preservation of evidence. See Brady v. Maryland, 373 U.S. 83 (1963). Because these
22   protections flow from the Fourteenth Amendment’s Due Process guarantees, see id. at 86–87,
23   they apply to both federal and state criminal matters alike, meaning plaintiff may rely on the
24   protections in his current criminal proceedings, or if necessary in seeking post-trial relief.
25   ///
26   ///
27   ///
28
                                                         3
 1   III.   CONCLUSION
 2                 The motion for temporary restraining order is DENIED. This action is referred to
 3   the assigned magistrate for further proceedings consistent with Local Rule 302(c)(21).
 4                 IT IS SO ORDERED.
 5   DATED: January 8, 2019.
 6

 7
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
